One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor and this Quarterly Report, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. The information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund invest primarily in small and/or midsized companies, which is riskier and more volatile than investing in large cap stocks. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund is a non-diversified fund and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Ariel International Equity Fund and Ariel Global Equity Fund invest in foreign securities, currency derivatives and exchange traded funds (ETFs). Foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Ariel Global Equity Fund also invests in emerging and developing markets, which presents additional risks, such as difficulties in selling on a timely basis and at an acceptable price. Performance data quoted is past performance and does not guarantee future results. The performance stated in this document assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. For the period ended December 31, 2011, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were –11.34%, –1.48% and +4.35%; and –7.35%, +1.08% and +4.81%, respectively. For the period ended December 31, 2011, the average annual total returns of Ariel Focus Fund for the one- and five-year and since inception (June 30, 2005) periods were–5.21%, –2.32% and +0.74%, respectively. Ariel Discovery Fund has an inception date of January 31, 2011, and does not yet have performance for the one-, five- and the ten-year periods. For the period ended December 31, 2011, the total return of Ariel Discovery Fund since inception was –9.90%. The inception date for Ariel International Equity Fund and Ariel Global Equity Fund was December 30, 2011. As such, these Funds do not yet have performance information. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. Effective December 30, 2011, each of the Funds also offer Institutional Class shares. This report does not contain any data on this new share class. As of September 30, 2011, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.04% and 1.15%, respectively. As of September 30, 2011, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.51%. The Fund’s adviser, Ariel Investments, LLC, is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets for its Investor Class shares and 1.00% of net assets for its Institutional Class shares through the end of the fiscal year ending September 30, 2013. No termination of this agreement by either the Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2013. As of September 30, 2011, Ariel Discovery Fund had a net expense ratio of 1.50% and a gross expense ratio of 6.75%. The Fund’s adviser, Ariel Investments, LLC, is contractually obligated to waive fees or reimburse expenses in order to limit the Fund’s total annual operating expenses to 1.50% of net assets for its Investor Class shares and 1.25% of net assets for its Institutional Class shares through the end of the fiscal year ending September 30, 2014. No termination of this agreement by either the Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2014. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle TalkShareholders now have the opportunity to invest around the world with Ariel Investments! Who will manage Ariel International Equity Fund and Ariel Global Equity Fund? Rupal J. Bhansali is responsible for managing Ariel’s new international and global strategies.As Senior Vice President and Chief Investment Officer of International Equities, Rupal manages an experienced team of international investment professionals and reports toJohn W. Rogers, Jr. What is the difference between the two new funds? Both funds have an investment objective of long-term capital appreciation and invest in companies of all market capitalizations. Ariel International Equity Fund invests in companies outside the U.S. in developed international markets, while Ariel Global Equity Fund invests in companies both within and outside the U.S., including in countries with developed or emerging markets. How can I learn more about the new funds? To learn more from portfolio manager Rupal Bhansali, watch our video on international and global investing at arielinvestments.com. Additionally, her first letter to shareholders with performance will be included in our March 31, 2012 semi-annual report. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder:For the quarter ending December 31, 2011, Ariel Fund surged +17.21% versus +15.97% for the Russell 2000 Value Index and +15.45% for the Russell 2500 Value Index. Meanwhile, the broader market as measured by the S&P 500 Index posted a +11.82% gain. Mid-cap stocks were true to their name—in the middle—with Ariel Appreciation Fund rising +12.83%, just shy of the Russell Midcap Value Index’s +13.37% return while slightly ahead of the Russell Midcap Index’s +12.31% three-month rise. While the fourth quarter’s gains were a great way to close out a turbulent year, they were still not enough to overcome the many challenges that punished the markets and especially our portfolios in the third quarter. As such, Ariel Fund ended 2011 with a -11.34% loss versus -5.50% for the Russell 2000 Value Index and -3.36% for the Russell 2500 Value Index. For the year, Ariel Appreciation Fund fell –7.35%, which was short of the Russell Midcap Value Index’s -1.38% loss as well as the -1.55% return posted by the Russell Midcap Index. We assess the market and our own portfolios in 2011 as a study in contrasts—flat broad market performance against a backdrop of excessive volatility; the disjuncture of world leaders playing local politicswhile being confronted by a calamity-ridden global economy; the disconnection of rising earnings and falling price/earnings multiples. “A nerve-rending trip to nowhere…”1 The craziest thing about the 2011 stock market (and there was much craziness)—was that despite remarkable volatility, the S&P 500 Index began and ended the year in virtually the same place. As Barron’s noted, “Defying both statistical probabilities and the amplitude of the emotional swings the tape induced, the Standard & Poor’s 500 finished the year within a whisper of its start point, closing…at 1257.60, versus 1257.64 a year ago.”2 Many might find this hard to fathom given the fact this barometer was up +9% at the end of April only to fall -16% during the next two quarters. Meanwhile, in yet another display of the market’s schizophrenia, the Dow Jones Industrial Average crossed the 12,000 point mark 25 times during the course of the year—with 104 different triple-digit positive and negative closes.3 So many remarkable events took place in 2011 that it is easy to forget the significance of each one in and unto itself. A quick re-cap adds up to an unbelievable tale where an Arab Spring saw entrenched despots deposed by civil unrest only to be followed by a horrific trifecta in Japan—earthquake, tsunami and nuclear disaster. By summer, the Washington politicos drove our country’s first ever downgrade through toxic debt-ceiling debates. Then, Europe’s sovereign debt crisis re-ignited this fall, ultimately slamming markets around the world. Although any one of these occurrences would be big news in any single year, their quick succession only further cemented our global interconnectedness. Like ordinary people chasing rapid technological advances, many leaders are now playing catch up with our integrated economic destinies. The Patient Investor December 31, 2011 2 Slow and Steady Wins the Race And how do these broader issues affect our portfolios? The Wall Street Journal said it best: “U.S. companies churned out record profits, and price-to-earnings ratios of stocks dropped to their lowest levels in recent memory [but]…a torrent of headlines from Europe, Asia, the Mideast and the U.S. all but drowned out the stock market’s positive fundamentals.”4 Smaller company stocks were especially vulnerable, with the Dow trouncing the Russell 2000 Index by its largest margin in the past 13 years. As the year ran its course, we witnessed a shift that was both disconcerting and reassuring. Disconcerting in that many of our stock prices clashed with the underlying fundamentals of our companies; reassuring in that these same fundamentals were strengthening and in our view likely will continue to do so. And yet, as depicted on the chart below, the price/earnings multiples for our funds fell approximately 21%. In 2010, Ariel Fund’s holdings averaged a stunning 43.0% increase in earnings per share (EPS). At the beginning of last year, EPS growth in 2011 was expected to be a still-robust 28.9%. While the portfolio failed to hit this lofty mark, the Fund’sholdings still grew earnings an average of 13.4%— well in line with our double-digit earnings growth goal. The market, however, had a severe reaction to the shortfall—apparently concluding that the slowdown in earnings growth meant the muted economic recovery was drawing to a close. As a result, our holdings suffered a 21.1% P/E multiple compression. After 43.0% EPS growth in 2010 and 13.4% in 2011, Wall Street analysts now expect the portfolio’s 2012 earnings growth to be just 7.9%—just over half of 2011 levels. If the recovery were actually petering out, this downsizing would make sense, but all signs point to a sustained and even strengthening recovery. Ariel Appreciation Fund offers an even more striking example; its forward P/E contracted 21.8%. In the previous year EPS growth was a spectacular 40.5%. In 2011, EPS growth was estimated to be 22.7% and statistically hit that mark with a 22.6% rise. So while earnings met expectations, with our companies growing at a healthy clip, the portfolio was penalized as evidenced by its P/E multiple contraction of 21.8%.And looking to 2012, Wall Street analysts are predicting decelerating growth. More specifically, they are expecting EPS growth of just 9.9% on the heels of 22.6% last year and 40.5% in 2010. Given the fundamental data we examine and the conviction of our management teams, we disagree and think we may see a far more beneficial combination—multiple expansion with earnings growth—in 2012 and beyond. Glass half full After careful analysis, we find ourselves brimming with optimism and in full agreement with a Barron’s staffer who recently surmised, “contrarianism is most powerful just at the moment of its greatest difficulty.”7 With equity returns averaging just +2.9% annually over the past 10 years—far below the long-term annual average of +9.9%—it has obviously been a difficult period forequities. As contrarians it is hard not to be excited about equities and even harder to see how bonds8 can do much better since the nominal rate cannot go below zero—and the 10-year Treasury9 now yields less than 2%. Moreover, we see an economy that is still strengthening—albeit slowly—from jobs to retail sales to green shoots in housing. In fact, our primary sources—specifically our portfolio company management teams—remain bullish, with many speculating that we are in the recovery’s third inning. Last but not least, the fact that the fundamentals of our companies have outperformed their stock prices gives us even greater conviction for a brighter future. Average 2011 EPS Growth Forward P/E5 12/31/10 Forward P/E5 12/31/11 Multiple Compression6 # of Holdings # of Holdings w/Mult. Compression Ariel Fund 13.4% 15.2x 12.0x 21.1% 38 31 Ariel Appreciation Fund 22.6% 14.2x 11.1x 21.8% 38 36 3 Portfolio comings and goings Ariel Fund – During the fourth quarter, we purchased sports and entertainment giant Madison Square Garden Co. (MSG), a current holding in Ariel Appreciation Fund and Ariel Discovery Fund. With worries stemming from the NBA lockout and pay-television contract issues, the stock’s price dropped to an attractive level for Ariel Fund. We eliminated Tiffany & Co. (TIF), a long-time holding that we sold as it approached our estimate of its private market value. Ariel Appreciation Fund – During the fourth quarter, we did not add any new positions to Ariel Appreciation Fund. We eliminated Tiffany & Co. (TIF) for the reason above. We also exited our position in Apollo Group, Inc. (APOL) to pursue more compelling opportunities. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, John W. Rogers, Jr.
